FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RAHINAH IBRAHIM, an individual,          
                  Plaintiff-Appellant,
                  v.
DEPARTMENT OF HOMELAND
SECURITY; MICHAEL CHERTOFF, in
his official capacity as the
Secretary of the Department of
Homeland Security; TOM RIDGE, in
his official capacity as the former
Secretary of the Department of
Homeland Security
TRANSPORTATION SECURITY                        No. 06-16727
ADMINISTRATION; KIP HAWLEY, in
his official capacity as                        D.C. No.
                                             CV-06-00545-WHA
Administrator of the
Transportation Security                          OPINION
Administration; DAVID M. STONE,
in his official capacity as Acting
Administrator of the
Transportation Security
Administration; TERRORIST
SCREENING CENTER; DONNA
BUCELLA, in her official capacity
as Director of the Terrorist
Screening Center; NORM MINETA,
in his official capacity as
Secretary of Transportation;
FEDERAL AVIATION ADMINISTRATION;
                                         


                             10941
10942                 IBRAHIM v. DHS


MARION C. BLAKEY, in her official     
capacity as Administrator of the
Federal Aviation Administration;
FEDERAL BUREAU OF INVESTIGATION;
ROBERT MUELLER, in his official
capacity as Director of the Federal
Bureau of Investigation,
             Defendants-Appellees,
UAL CORPORATION; UNITED
AIRLINES; DAVID NEVINS, an
individual,
             Defendants-Appellees,
JOHN BONDANELLA, an individual,
               Defendant-Appellee,
                                      
TRANSPORTATION SECURITY
OPERATIONS CENTER;
TRANSPORTATION SECURITY
INTELLIGENCE SERVICES,
             Defendants-Appellees,
                and
SAN FRANCISCO AIRPORT; CITY OF
SAN FRANCISCO; COUNTY OF SAN
FRANCISCO; CITY OF SAN FRANCISCO
POLICE DEPARTMENT,
                        Defendants,
RICHARD PATE, an individual,
                         Defendant,
                                      
                          IBRAHIM v. DHS                      10943


JOHN CUNNINGHAM, an individual;          
ELIZABETH MARON, an individual,
                                         
                        Defendants,
US INVESTIGATIONS SERVICES, INC.,
a Virginia corporation,
                         Defendant.
                                         
        Appeal from the United States District Court
          for the Northern District of California
        William H. Alsup, District Judge, Presiding

                    Argued and Submitted
          April 18, 2008—San Francisco, California

                     Filed August 18, 2008

    Before: Alex Kozinski, Chief Judge, N. Randy Smith,
     Circuit Judge, and S. James Otero,* District Judge.

               Opinion by Chief Judge Kozinski;
                 Dissent by Judge N.R. Smith




  *The Honorable S. James Otero, United States District Judge for the
Central District of California, sitting by designation.
10946                  IBRAHIM v. DHS


                         COUNSEL

Marwa Elzankaly, James McManis and Kevin Hammon,
McManis Faulkner & Morgan, San Jose, California, for the
plaintiff-appellant.

Joshua Waldman, Appellate Staff Attorney, Peter D. Keisler,
Assistant Attorney General, Scott N. Schools, U.S. Attorney,
and Douglas N. Letter, Appellate Staff Attorney, U.S. Depart-
ment of Justice, Washington, D.C., for the federal defendants-
appellees.

Sharon Douglass Mayo, Arnold & Porter LLP, San Francisco,
California, and E. Alex Beroukhim, Arnold & Porter LLP,
Los Angeles, California, for defendant-appellee John Bonda-
nella.

Richard G. Grotch, Redwood City, California, for defendants-
appellees David Nevins, United Air Lines, Inc. and UAL Cor-
poration.
                            IBRAHIM v. DHS                          10947
                              OPINION

KOZINSKI, Chief Judge:

  We consider our jurisdiction over the claims of a passenger
detained at a U.S. airport because her name is on the federal
government’s No-Fly List.

                                  Facts

   Rahinah Ibrahim is a Malaysian Muslim who studied at
Stanford University under a student visa. In January 2005, she
tried to fly from San Francisco to Malaysia, but when she
presented her ticket at the United Air Lines counter, the air-
line discovered her name on the federal government’s No-Fly
List. The airline refused to let her board, and its employee,
David Nevins, called the San Francisco police.

   When the police arrived, they phoned the Transportation
Security Intelligence Service, which is part of the Transporta-
tion Security Administration, which is in turn part of the
Department of Homeland Security. An employee named John
Bondanella answered the phone at the Transportation Security
Intelligence Service’s office in Washington, D.C.1 He
instructed the police to prevent Ibrahim from flying, to detain
her for further questioning and to call the FBI. The police did
as they were told: Without explaining their reasons, they
handcuffed Ibrahim in front of her fourteen-year-old daughter
and took her to the police station. Two hours later, the FBI
told the police to release her, and the police complied.

  The following day, Ibrahim again attempted to fly from San
Francisco to Malaysia. This time she was permitted to do so,
  1
    The complaint suggests that Bondanella took the call at the Transporta-
tion Security Intelligence Service, even though he was at the time serving
as a watch officer of a different sub-agency of the Transportation Security
Administration: the Transportation Security Operations Center.
10948                        IBRAHIM v. DHS
but only after “enhanced” searches. She hasn’t returned to the
United States.

   Ibrahim brought this lawsuit against United Air Lines, Bon-
danella, the police, the city and county of San Francisco and
numerous federal officials and agencies.2 She asks for an
injunction directing the government to remove her name from
the No-Fly List and to cease certain policies and procedures
implementing the No-Fly List, and also asserts causes of
action under 42 U.S.C. § 1983, California tort law and the
Constitution, see Bivens v. Six Unknown Named Agents of the
Federal Bureau of Narcotics, 403 U.S. 388 (1971). Ibrahim’s
case against some defendants is still pending below,3 but the
district court dismissed Ibrahim’s claims against the federal
government, the United Air Lines defendants and Bondanella,
and entered final judgment as to them under Rule 54(b). Ibra-
him appeals that dismissal.

                                 Analysis

  1. Ibrahim challenges placement of her name on the No-Fly
List and the government’s policies and procedures imple-
menting the No-Fly List.4 We assume that section 702 of the
   2
     Ibrahim also filed a petition directly with us pursuant to 49 U.S.C.
§ 46110(a), a statute that gives federal appellate courts jurisdiction to “re-
view” the “order[s]” of the Transportation Security Administration. See
pp.10949-52 infra. In June 2006, we held that, because Ibrahim is no lon-
ger a resident of California, her petition “must be filed” in the D.C. Cir-
cuit. Ibrahim v. Dep’t of Homeland Sec., No. 06-70574 (9th Cir. June 13,
2006) (unpublished). We transferred the petition to that court, which has
stayed it pending the present lawsuit.
   3
     Still before the district court are Ibrahim’s claims against the San Fran-
cisco Airport; the City of San Francisco; the County of San Francisco; the
City of San Francisco Police Department; the police officers who Ibrahim
claims were involved in her arrest and detention; and U.S. Investigations
Services, Inc., the Virginia corporation that employed Bondanella and
“provided” him to the Transportation Security Operations Center as a
watch officer, First Am. Compl. ¶ 32; see p.10947 n.1 supra.
   4
     Ibrahim claims that the government violated her right to procedural due
process; her right to equal protection; her Fourth Amendment right to be
                            IBRAHIM v. DHS                          10949
Administrative Procedure Act waives sovereign immunity and
provides Ibrahim with a cause of action.5 5 U.S.C. § 702; Gla-
cier Park Found. v. Watt, 663 F.2d 882, 885 (9th Cir. 1981)
(the APA gives individuals the right to challenge illegal
agency action in court). We do not decide that issue, however,
because the parties haven’t briefed it and the district court
hasn’t had an opportunity to consider it.

   [1] Instead, the district court ruled that 49 U.S.C.
§ 46110(a) stripped it of the jurisdiction it would otherwise
have had over these claims pursuant to 28 U.S.C. § 1331. Sec-
tion 46110 grants exclusive jurisdiction to the federal courts
of appeals to “review” the “order[s]” of a number of agencies,
including the Transportation Security Administration. Clark
v. Busey, 959 F.2d 808, 811-12 (9th Cir. 1992). The district
court ruled that it lacked jurisdiction to consider Ibrahim’s
claims against the federal government because “the No-Fly
List is an ‘order’ [of the Transportation Security Administra-
tion] under the ambit of section 46110.”

   [2] a. Placement of Ibrahim’s name on the No-Fly List. The

free from unreasonable searches and seizures; her right to freely exercise
her religion; and her right to freely associate with other Muslims and
Malaysians. See generally Justin Florence, Note, Making the No Fly List
Fly: A Due Process Model for Terrorist Watchlists, 115 Yale L.J. 2148,
2159-65 (2006) (discussing constitutional rights that could be implicated
by the No-Fly List). The parties haven’t briefed whether the Constitution
in fact confers any of these rights on Ibrahim, so we do not consider the
question.
   5
     Ibrahim’s complaint doesn’t cite the Administrative Procedure Act, but
it does name the relevant agencies as defendants and it asks for an injunc-
tion “to remove [her] name from the No-Fly List” and to “remedy . . . the
Constitutional violations in the maintenance, management, and dissemina-
tion of the No-Fly List.” The APA claim is thus properly before us. See
Sagana v. Tenorio, 384 F.3d 731, 737 (9th Cir. 2004) (plaintiff “need not
plead specific legal theories in the complaint, so long as the other side
receives notice as to what is at issue in the case”).
10950                       IBRAHIM v. DHS
district court determined, based on undisputed facts,6 that an
agency called the Terrorist Screening Center, “actually com-
piles the list of names ultimately placed on the No-Fly List.”
And the Terrorist Screening Center isn’t part of the Transpor-
tation Security Administration or any other agency named in
section 46110; it is part of the Federal Bureau of Investiga-
tion, as the government concedes. Gov’t’s Br. at 24; see
Homeland Security Presidential Directive 6 (Sept. 16, 2003)
(ordering the Attorney General to “establish an organization
to consolidate the Government’s approach to terrorism
screening”). Because putting Ibrahim’s name on the No-Fly
List was an “order” of an agency not named in section 46110,
the district court retains jurisdiction to review that agency’s
order under the APA.

   Gilmore v. Gonzales, 435 F.3d 1125, 1131-33 (9th Cir.
2006), is not to the contrary. Plaintiff in Gilmore wasn’t on
the No-Fly List; he nevertheless complained about the Trans-
portation Security Administration’s “Security Directive” that
required airlines to check his name against the list. See 49
U.S.C. § 114(h)(3) (the Transportation Security Administra-
  6
    The government submitted the declaration of Joseph Salvator, a Dep-
uty Assistant Administrator of the Transportation Security Administration,
who represents that the Terrorist Screening Center “maintain[s]” the No-
Fly List. Salvator Decl. ¶ 9. Maintaining the list is part of the Terrorist
Screening Center’s mission of “consolidating the federal government’s
approach to terrorist screening and providing for the appropriate and law-
ful use of terrorist information in screening processes.” Id. In addition to
the No-Fly List, the center also maintains the Terrorist Screening Data-
base, which is the government’s “consolidated” database of “known and
suspected terrorists.” Id. From that master database, the center “exports
data” to the No-Fly List. Id.
   Consistent with Salvator’s declaration, the government represented to
the First Circuit that the Transportation Security Administration lacks
authority to decide whose name goes on the No-Fly List. See Gov’t’s
Memorandum in Opposition, Gray v. TSA, No. 05-2024 (1st Cir. Sept. 27,
2005) (“[I]t is not TSA but another agency within the government that
makes the determination that an individual . . . should be placed on . . .
the No-Fly List.”).
                            IBRAHIM v. DHS                          10951
tion must “establish policies and procedures” that “require[ ]
air carriers” to prevent dangerous people from boarding). Gil-
more claimed that the Constitution forbade the entire
“[s]cheme” of checking his identification against a watchlist.
See id. at 1131. He therefore challenged the Security Direc-
tive that required the airlines to check his identification, and
we held that section 46110 gave us jurisdiction over that chal-
lenge.7 Gilmore did not have standing to challenge the compi-
lation of the No-Fly List and we therefore had no occasion to
consider whether placement of a name on the list is an “order”
of the Transportation Security Administration that can be
reviewed under section 46110. When we wrote that “[t]he No-
Fly and Selectee lists are Security Directives” that are “issued
by [the Transportation Security Administration],” we referred,
not to the lists themselves, but to the Security Directive com-
pelling airlines to check passengers’ identification against the
lists. 435 F.3d at 1131 n.4.

   The government also argues that, even if the decision to put
Ibrahim’s name on the No-Fly List wasn’t an “order” of the
Transportation Security Administration, it was “inescapably
intertwined” with that agency’s orders and is therefore still
reviewable under section 46110. But the statute provides
jurisdiction to review an “order”— it says nothing about “in-
tertwining,” escapable or otherwise. The government
advances no good reason why the word “order” should be
interpreted to mean “order or any action inescapably inter-
twined with it.” Instead, the government cites two cases that
use the phrase “inescapably intertwined” to refer to claims
that are inescapably intertwined with our review of an order.
Gilmore, 435 F.3d at 1133 n.9 (section 46110 gives the fed-
eral appellate courts jurisdiction to hear a claim that the
Transportation Security Administration’s Security Directives
  7
     Plaintiff in Gilmore challenged the “constitutionality” of the No-Fly
List, 435 F.3d at 1131, but we didn’t describe the details of his constitu-
tional challenge because we determined that he lacked standing to bring
it, id. at 1134.
10952                       IBRAHIM v. DHS
are unconstitutionally vague); Foster v. Skinner, 70 F.3d 1084
(9th Cir. 1995) (section 46110 gives the federal appellate
courts jurisdiction to hear a pilot’s challenge to the Federal
Aviation Administration’s decision to suspend his license). In
both cases, an agency named in section 46110 issued the
order complained of, so in neither case did we consider
whether an order issued by some other agency may be
reviewed under section 46110.

   Our interpretation of section 46110 is consistent not merely
with the statutory language but with common sense as well.
Just how would an appellate court review the agency’s deci-
sion to put a particular name on the list? There was no hearing
before an administrative law judge; there was no notice-and-
comment procedure.8 For all we know, there is no administra-
tive record of any sort for us to review. See Florence, supra,
at 2155-59 (the process of maintaining the No-Fly List is
opaque). So if any court is going to review the government’s
decision to put Ibrahim’s name on the No-Fly List, it makes
sense that it be a court with the ability to take evidence.

   [3] The No-Fly List is maintained by the Terrorist Screen-
ing Center, and section 46110 doesn’t apply to that agency’s
actions. The district court therefore retains original jurisdic-
tion over Ibrahim’s APA claim regarding placement of her
name on the No-Fly List pursuant to 28 U.S.C. § 1331.9
  8
     The lack of a notice and comment procedure cannot overcome a direct
statutory command, of course. For example, the Transportation Security
Administration may issue its Security Directives without first giving
notice and an opportunity to comment, yet the appellate courts review
those directives under section 46110 all the same. See 49 U.S.C.
§ 114(l)(2)(A); Gilmore, 435 F.3d at 1131-33. Here, there is no express
statutory command authorizing our review, and the absence of a record
lends support to the view that Congress didn’t intend for us to do so.
   9
     The government argued below, as it does here, that the No-Fly List
causes Ibrahim no concrete injury because she now lives in Malaysia and
doesn’t have a U.S. visa. But Ibrahim points out that she may apply for
a visa in the future and that, even if she does not, the fact that her name
                             IBRAHIM v. DHS                           10953
   [4] b. Policies and procedures implementing the No-Fly
List. Ibrahim complains that the Transportation Security
Administration instructs airline personnel to detain and inter-
rogate any person whose name is on the No-Fly List, and that
because her name was on the list, she was “stigmatized,
humiliated, and subjected to interrogations, delays, enhanced
searches, detentions, travel impediments, and . . . actual phys-
ical arrest.” She further alleges that the agency didn’t give her
an “opportunity to contest” the placement of her name on the
No-Fly List before subjecting her to this treatment. Ibrahim
thus challenges the Transportation Security Administration’s
Security Directive implementing the No-Fly List, which
requires airlines to check passengers’ identification against
the No-Fly List and establishes other “policies and proce-
dures” to be followed if they find a passenger’s name on the
list.10 49 U.S.C. § 114(h)(3); see p.10950-51, supra. As we
held in Gilmore, the Security Directive is an “order” of the
Transportation Security Administration that is reviewable
under section 46110. Gilmore, 435 F.3d at 1133. Therefore,
section 46110 stripped the district court of the jurisdiction it
would otherwise have had over Ibrahim’s APA claim regard-
ing the government’s policies and procedures implementing
the No-Fly List.

is on the list still prevents her from “board[ing] a United States airline”
anywhere in the world. Whether Ibrahim has standing to bring a claim for
removal of her name from the No-Fly List is highly fact-dependent, so the
district court is in the best position to resolve it in the first instance. On
remand, therefore, Ibrahim must show that she “is realistically threatened”
with concrete injury in the future. Armstrong v. Davis, 275 F.3d 849, 861
(9th Cir. 2001) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 109
(1983)). The district court should resolve this question before addressing
the merits of Ibrahim’s APA claim regarding placement of her name on
the No-Fly List.
   10
      The precise policies and procedures mandated by the Security Direc-
tive are not known to Ibrahim or to us because the Security Directive is
“sensitive security information” that the government maintains may not be
disclosed to the public or in open court. Gov’t’s Br. at 22 n.7.
10954                   IBRAHIM v. DHS
   [5] 2. In addition to her claims for injunctive relief under
the Administrative Procedure Act, Ibrahim is also suing fed-
eral officials and agencies under section 1983 and under
Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971). But no Bivens-like cause of
action is available against federal agencies or federal agents
sued in their official capacities. FDIC v. Meyer, 510 U.S. 471,
485-86 (1994); Nurse v. United States, 226 F.3d 996, 1004
(9th Cir. 2000). And section 1983 only provides a remedy
against persons acting under color of state law. See, e.g.,
Cabrera v. Martin, 973 F.2d 735, 742 (9th Cir. 1992). Here,
the federal defendants acted pursuant to federal laws. See,
e.g., 49 U.S.C. § 114(h) (the Transportation Security Admin-
istration has authority to identify and prevent from boarding
passengers who may threaten airline safety).

   [6] Ibrahim reads our decision in Cabrera as making an
exception to this rule where, as here, federal officials recruit
local police to help enforce federal law. But we created no
such exception in Cabrera; instead, we reaffirmed the long-
standing principle that federal officials can only be liable
under section 1983 where there is a “sufficiently close nexus
between the State and the challenged action of the [federal
actors] so that the action of the latter may be fairly treated as
that of the State itself.” Cabrera, 973 F.2d at 744 (internal
quotation marks and citation omitted) (bracketed text in origi-
nal). California had nothing to do with the federal govern-
ment’s decision to put Ibrahim on the No-Fly List, nothing to
do with the Transportation Security Administration’s Security
Directives that told United Air Lines what to do when con-
fronted with a passenger on the No-Fly List, and nothing to
do with Bondanella’s decision to order the San Francisco
police to detain Ibrahim. The police will, of course, have to
answer for their own actions with respect to Ibrahim, but that
part of the case is still before the district court. See p.10948
n.3 supra.

  [7] Nor does section 1983 give Ibrahim a cause of action
against United Air Lines and its employee, David Nevins,
                        IBRAHIM v. DHS                     10955
because she hasn’t alleged that either party was acting under
color of California or local law. Ibrahim’s claims against
United and Nevins are based entirely on Nevins’s phone call
to the local police. But Ibrahim points to no California or
local law that required Nevins to place this call, so Ibrahim
hasn’t alleged that he was acting on behalf of the state or local
government. See Lugar v. Edmondson Oil Co., 457 U.S. 922,
937 (1982) (private persons are only state actors if their acts
are “fairly attributable” to the state). Nor does Ibrahim sug-
gest that state or local officials were somehow involved in
Nevins’s decision to place the call, so she hasn’t alleged that
he conspired with state or local officials or engaged in “joint
action” with them. See Dennis v. Sparks, 449 U.S. 24, 27-28
(1980).

  [8] In short, all of Ibrahim’s section 1983 claims fail
because none of the appellees now before us acted under color
of state law.

   [9] 3. Ibrahim also claims that defendants committed vari-
ous torts. As for United Air Lines and David Nevins, her
claims fail because these defendants’ only supposedly tortious
act was Nevins’s phone call to the San Francisco police. That
call is privileged under state law and thus cannot be the basis
for tort liability. See Hagberg v. Cal. Fed. Bank FSB, 32 Cal.
4th 350, 364 (2004).

   [10] Except for John Bondanella, whom we consider
below, Ibrahim has sued the federal officials in their official
capacities. These officials, like their employer, cannot be lia-
ble for state-law torts unless Congress has waived the United
States’ sovereign immunity. Gibbons v. United States, 75
U.S. (8 Wall.) 269, 274-76 (1868). Ibrahim claims that Con-
gress did so in the Federal Tort Claims Act, but that statute
only waives sovereign immunity if a plaintiff first exhausts
his administrative remedies. See 28 U.S.C. § 2675(a); McNeil
v. United States, 508 U.S. 106, 113 (1993). Ibrahim didn’t do
this before she filed her complaint, and she didn’t ask the dis-
10956                   IBRAHIM v. DHS
trict court to stay the litigation so she could attempt to do it
while the litigation was pending. Dismissal with prejudice
was therefore proper. See McNeil, 508 U.S. at 113.

   4. Unlike all the other federal defendants, John Bonda-
nella was sued in his individual capacity. Ibrahim claims Bon-
danella injured her and violated her constitutional rights when
he ordered the San Francisco police to detain her at the air-
port. The district court dismissed him from the lawsuit on the
theory that it lacked personal jurisdiction over him. On
appeal, Bondanella defends that ruling. He didn’t argue
below, and he doesn’t argue here, that the Federal Tort Claims
Act preempts state tort law because he was acting within the
scope of his federal employment, see 28 U.S.C. § 2679(c)-(d),
so we don’t consider this or any other alternative defense.

   [11] Bondanella lives in Virginia and has no ties to Califor-
nia, so the district court doesn’t have general jurisdiction over
him. But the court does have specific jurisdiction under our
three-pronged test: (1) Bondanella purposefully directed his
action (namely, his order to detain Ibrahim) at California; (2)
Ibrahim’s claim arises out of that action; and (3) jurisdiction
is reasonable. See Yahoo! Inc. v. La Ligue Contre Le Racisme
Et L’Antisemitisme, 433 F.3d 1199, 1205-06 (9th Cir. 2006)
(en banc) (describing the three-part test).

   Bondanella attaches great significance to the fact that he
didn’t make the phone call, but only received it; therefore, he
argues, he didn’t purposefully direct his action at California
as required under the test’s first prong. We rejected this argu-
ment in Brainerd v. Governors of the University of Alberta,
873 F.2d 1257 (9th Cir. 1989), where we held that the Ari-
zona district court had specific jurisdiction over Canadians
who allegedly defamed an Arizonian over the telephone, even
though the Canadians didn’t initiate the phone calls. Id. at
1259-60. It was enough that the Canadians’ statements were
“performed for the very purpose of having their consequences
felt in the forum state.” Id. at 1260. There’s no question that
                        IBRAHIM v. DHS                     10957
Bondanella’s alleged order was “performed with the purpose
of having” its “consequences felt” by someone in the San
Francisco airport.

   As for the second prong of the specific jurisdiction test,
Bondanella argues that Ibrahim’s claims don’t arise out of his
order to the police because her injuries were actually caused
by her name being on the No-Fly List. But most of Ibrahim’s
state-law claims are based on her detention, and there’s no
indication that the No-Fly List caused the police to detain her.
Quite the contrary, the government’s lawyer below repre-
sented that the Transportation Security Administration’s
Security Directives say nothing at all about detaining passen-
gers. And the complaint implies that Bondanella’s instructions
were the proximate cause of the police’s decision to detain
Ibrahim. Bondanella may deny this, but we must accept the
allegations of the complaint on their face at this stage.

   Third, Bondanella argues that it isn’t reasonable for a Cali-
fornia district court to exercise jurisdiction over him. But
because he purposefully directed his order toward California,
we presume that jurisdiction is reasonable. Ziegler v. Indian
River County, 64 F.3d 470, 476 (9th Cir. 1995). Bondanella
can only overcome that presumption if he “present[s] a com-
pelling case,” id., and he hasn’t done so. Like the defendants
in Ziegler, who also caused California police to arrest a Cali-
fornia resident, Bondanella’s “purposeful interjection into
California was significant.” Id. at 475. California has “a
strong interest in providing an effective means of redress for
its residents who are tortiously injured,” id. (internal quotation
marks omitted), and doing so won’t infringe on the sover-
eignty of Bondanella’s home state of Virginia, see id. It’s not
unreasonable to require Bondanella to come to California to
answer for the harms he allegedly caused here.

   [12] We therefore reverse the dismissal of Ibrahim’s Bivens
claims and state-law claims against Bondanella. We affirm
the dismissal of Ibrahim’s section 1983 claims against him
10958                   IBRAHIM v. DHS
because, as explained above, Bondanella wasn’t acting under
color of state law.

 AFFIRMED in part, REVERSED in part and
REMANDED. No costs.



N. RANDY SMITH, Circuit Judge, dissenting:

   Ibrahim’s claims against the Terrorist Screening Center
constitute a challenge to an order of the Transportation Secur-
ity Administration and are therefore subject to 49 U.S.C.
§ 46110(a), depriving the district court of jurisdiction over
Ibrahim’s claims against that agency. At the very minimum,
Ibrahim’s claims against the Terrorist Screening Center are
“inescapably intertwined” with an order of the Transportation
Security Administration and are thus still subject to
§ 46110(a). See Gilmore v. Gonzales, 435 F.3d 1125, 1133
n.9 (9th Cir. 2006); see also Crist v. Leippe, 138 F.3d 801,
803 (9th Cir. 1998) (noting that district court retains jurisdic-
tion to consider broad constitutional challenges but does not
have jurisdiction to consider issues that are “ ‘inescapably
intertwined with a review of the procedures and merits sur-
rounding the FAA’s order’ ”) (quoting Mace v. Skinner, 34
F.3d 854, 858 (9th Cir. 1994). Therefore, I dissent from Part
1.a of the majority opinion.

   Congress squarely delegated the responsibility for promul-
gating regulations and directives relating to the No-Fly List to
the Transportation Security Administration in 49 U.S.C.
§§ 114(h)(3) and 44903(j). Specifically, § 44903(j)(2)(E)(iii)
provides that “[t]he Secretary of Homeland Security, in con-
sultation with the Terrorist Screening Center, shall design and
review, as necessary, guidelines, policies, and operating pro-
cedures for the collection, removal, and updating of data
maintained, or to be maintained, in the no fly and automatic
selectee lists.” Id. § 44903(j)(2)(E)(iii). Additionally, the
                        IBRAHIM v. DHS                     10959
Transportation Security Administration is charged with using
information developed by other government agencies to
“identify individuals on passenger lists who may be a threat
to civil aviation or national security” and “if such an individ-
ual is identified, notify appropriate law enforcement agencies,
prevent the individual from boarding an aircraft, or take other
appropriate action with respect to that individual.” Id.
§ 114(h)(3).

   Congress provided in § 46110(a) that “a person disclosing
a substantial interest in an order issued by [Transportation
Security Administration] . . . may apply for review of the
order by filing a petition for review in the United States Court
of Appeals for the District of Columbia Circuit or in the court
of appeals of the United States for the circuit in which the per-
son resides or has its principal place of business.” An agen-
cy’s decision is an order, and therefore subject to § 46110(a),
if it “provides a ‘definitive’ statement of the agency’s posi-
tion, has a ‘direct and immediate’ effect on the day-to-day
business of the party asserting wrongdoing, and envisions
‘immediate compliance with its terms[.]’ ” Crist, 138 F.3d at
804 (quoting Mace, 34 F.3d at 857). Our precedent requires
us to construe the term “order” broadly. See Gilmore, 435
F.3d at 1132. In light of the statutory language detailed above
and our decisions construing the term “order,” Ibrahim’s
claims against the Terrorist Screening Center for placement of
her name on the No-Fly List constitute a challenge to an order
of the Transportation Security Administration. The district
court therefore has no jurisdiction over the claims.

   Even if the statutory framework did not clearly establish
that Ibrahim’s claims against the Terrorist Screening Center
constitute challenges to an order of the Transportation Secur-
ity Administration and are therefore subject to § 461110(a),
the district court would still lack jurisdiction because Ibra-
him’s claims against the Terrorist Screening Center are “ines-
capably intertwined” with the claims that are unquestionably
subject to that statute. Our prior cases compel this result. In
10960                   IBRAHIM v. DHS
Mace, we held that the district court erred by dismissing a
plaintiff’s broad constitutional challenge to the FAA’s power
to revoke his mechanic’s certificate. 34 F.3d at 858-60. We
further held that the district court erred by dismissing the
claims because they were not “inescapably intertwined” with
an order that was subject to exclusive appellate review under
the precursor statute to § 46110(a). Id. at 858. In Gilmore, we
held that the plaintiff’s due process challenge to the Transpor-
tation Security Administration’s identification policy fell
within the jurisdictional reach of § 46110(a), because it was
“ ‘inescapably intertwined’ with a review of the order[.]” Gil-
more, 435 F.3d at 1133 n.9. “[I]t squarely attack[ed] the
orders issued by the TSA with respect to airport security.” Id.

   The majority distinguishes Gilmore, arguing that Gilmore
(1) involved a claim against the Transportation Security
Administration instead of the Terrorist Screening Center, as is
the case here; and (2) did not decide whether the No-Fly List
constitutes an order. But those are distinctions without differ-
ence. It is irrelevant whether we decided in Gilmore that the
No-Fly List constitutes an order of the Transportation Secur-
ity Administration. It is also of little significance to our
instant inquiry that there may be a sparse or non-existent
administrative record for an appellate court to review. What
matters is that we follow the clear Congressional directive set
forth in § 46110(a). As noted, the Transportation Security
Administration is charged with developing — in consultation
with the Terrorist Screening Center — the “necessary, guide-
lines, policies, and operating procedures for the collection,
removal, and updating of data maintained, or to be main-
tained, in the no fly and automatic selectee lists.” 49 U.S.C.
§ 44903(j)(2)(E)(iii). Given our holdings in Gilmore and
Mace, that district courts lack jurisdiction to consider claims
that are “inescapably intertwined” with orders of the Trans-
portation Security Administration, Ibrahim’s challenges
against the Terrorist Screening Center for its role in placing
Ibrahim’s name on the No-Fly List are subject to § 46110(a).
                     IBRAHIM v. DHS                 10961
Therefore the district court appropriately dismissed those
claims for lack of jurisdiction.